             Case 2:19-cv-05376-JDW Document 12 Filed 09/09/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHNUALL BENDER,                            :
    Petitioner,                             :
                                            :
                       v.                   :       Case No. 2:19-cv-5376-JDW
                                            :
THE DISTRICT ATTORNEY                       :
OF PHILADELPHIA, et al.,                    :
     Respondents.                           :

                                            ORDER

        AND NOW this 9th day of September, 2020, upon consideration of the Petition for Writ

of Habeas Corpus (ECF No. 1), following review of the Report and Recommendation of

Magistrate Judge Thomas J. Reuter (ECF No. 8), and in light of Petitioner’s statement that he has

no objection to the Report and Recommendation or to the dismissal of his Petition, it is

ORDERED as follows:

        1.       Judge Reuter’s Report and Recommendation (ECF No. 8) is APPROVED and

ADOPTED; and

        2.       The Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED for lack of

jurisdiction because Petitioner is not in custody and was not in custody at the time he filed his

Petition.

                                            BY THE COURT:


                                            /s/ Joshua D. Wolson
                                            JOSHUA D. WOLSON, J.
